Title: From John Adams to François Adriaan Van der Kemp, 16 April 1819
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 16th. 1819

I have recd. your kind favour of the 4th. of March and thank you for your kind rememberance of me, but I am overwhelmed with an oppressive correspondance at an age when I can neither write nor read; and this must be my apology for making so unequal returns to you for your goodness.
I rejoice that your energies are so usefully employed. Your translation I am convinced will be useful to the public and I wish you a life long enough to compleat it.
Of myself I have nothing to say but that I still live, and that I remember that “From Malboroughs eyes the tears of dotage flow And swift expires; and drivler and a shew” And that Newton, Franklin and Samuel Adams before my age, were weeping; bedridden, helpless imbeciles.
But while memory remains my friend Mr. Vanderkemp will never be forgotten by his friend
John Adams